 

 

Exhibit 10.3

 

STOCK OPTION AGREEMENT

Board of Directors

 

Dear Name:

 

Pursuant to the Childtime Learning Centers, Inc. 2003 Equity Compensation Plan
(the “2003 Plan”): Childtime Learning Centers, Inc. (the “Corporation”), the
Corporation hereby grants you an option (the “Option”) to purchase ____ shares
of the Common Stock of the Corporation (collectively, the “Shares”) at $_____per
share, upon the terms and conditions contained in this Agreement and in the 2003
Plan, a copy of which is attached hereto and made a part hereof. The date of
this grant was _____ and the share price of $ ____is equal to the closing price
of the Corporation’s common stock on NASDAQ on that date.

 

1.

The Option is intended to be a Nonqualified Option, as defined in Paragraph 1(f)
of the 2003 Plan.

 

2.

The Option may not be transferred by you other than by will or by the laws of
descent and distribution and, during your lifetime; the Option is exercisable
only by you.

 

3.

Subject to the other terms contained in this Agreement and in the 2003 Plan, you
may exercised the Option in accordance with the following schedule:

 

a.

Prior to the first anniversary date of this Agreement, you may not purchase any
of the Shares.

 

b.

Beginning on the first anniversary date of this Agreement, you may purchase up
to 100% of the Shares.

 

4.

Subject to earlier termination of the Option pursuant to Paragraph 17 of the
Plan, the Option will expire (to the extent not previously exercised) on the
fifth anniversary of the date of this Agreement.

 

 

5.

Notwithstanding the foregoing, the Option may, upon the discretion of the
Committee, be treated differently or may become immediately exercisable with
respect to all the Shares upon occurrence of a “Change in Control” (as defined
below). For purposes of this Agreement, a “Change in Control” of the Corporation
will occur on the date that (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934), other than Jacobson
Partners and its affiliates (collectively, “Jacobson Partners”), (A) acquires
beneficial ownership, directly or indirectly, of securities of the Corporation
representing 50% or more of the combined voting power of the Corporation’s then
outstanding securities and (B) exercises that voting power to replace 50% of the
directors who were serving on the Board of Directors of the Corporation prior to
such acquisition or (ii) any person other than Jacobson Partners acquires all or
substantially all of the assets of the Corporation (whether by purchase, merger
or consolidation).

 

6.

The Option will be exercised by giving a written notice to the Treasurer of the
Corporation. Such notice will specify the number of Shares to be purchased and
will be accompanied by payment in full (by the means specified in paragraph 7
below) of the aggregate option price for the number of Shares purchased and by
the representation required by Paragraph 21 of the 2003 Plan if the Shares to be
issued upon exercise of the Option have not been registered under the Securities
Act of 1993. Such exercise will be effective only upon actual receipt of such
written notice, and no rights or privileges of a shareholder of the Corporation
in respect of any of the Shares issuable upon exercise of any part of the Option
will inure to you or any other person who is entitled to exercise the Option
unless and until certificates representing such shares have been issued.

 

 

--------------------------------------------------------------------------------



 



 

7.

The aggregate option price for the number of Shares to be purchased will be
payable in cash or, with the consent of the Compensation Committee that
administers the 2003 Plan, in Common Stock of the Corporation or such other
means permitted pursuant to Paragraph 11 of the 2003 Plan.

 

8.

If your service as a Director with the Corporation terminates for any reason,
you will have three months following the effective date of service termination
to exercise the Option (or you or your estate will have one year following such
termination if due to death or disability) with respect to those Shares which
have become fully vested at the time of that your service is terminated.

 

9.

Nothing contained in this Agreement or in the 2003 Plan, nor any action taken by
the Compensation Committee in connection with this Agreement, will confer upon
you any right with respect to continuation of service by the Corporation or any
subsidiary of the Corporation, nor interfere in any way with the right of the
Corporation or any subsidiary to terminate your service at any time.

 

10.

If, upon or as a result of your exercise of the Option, there will be payable by
the Corporation any amount for income tax withholding, you will pay such amount
to the Corporation to reimburse it for such income tax withholding. In its
discretion, the Compensation Committee may permit satisfaction of an income tax
withholding obligation by any other method permitted under Paragraph 23 of the
Plan.

 

Very truly yours,

 

Childtime Learning Centers, Inc.

a Michigan corporation

 

 

By:                                                       

 

Its:

 

The above is agreed to and accepted:

 

By:                                                       

 

Name:                                                       

 

 

--------------------------------------------------------------------------------